DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 12/10/2021.  Currently claims 61-65 and 76-90 are pending and rejected below. This action is FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 61-65 and 76-78 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Morris et al. (US 2010/0241062 A1).
Morris discloses a medical fluid delivery method, comprising: expelling a medical fluid from a fluid pump chamber (as shown in figures 12a-12c) defined between a membrane (140) and a recessed region (154a) of a base of a medical fluid cassette by using a piston (134a) to press the membrane into the recessed region; and then drawing medical fluid into the fluid pump chamber by retracting the piston and allowing the membrane to rebound toward the retracting piston, wherein the membrane is such that it self expands toward the 
Concerning claim 62 and the membrane creates a vacuum pressure of about 150 mbar to about 200 mbar within the fluid pump chamber when the membrane is allowed to rebound (or self expand) after being pressed into the recessed region by the piston (examiner is of the position that this is the pressure with the Morris device as the chamber appears to be of the same construction, orientation and materials as the applicant’s chamber and membrane).
Concerning claim 64 and at any given time throughout the retraction of the piston, an area of a portion of the piston in contact with the membrane is substantially equal to an area of the pump chamber in a plane in which the membrane lies (see figure 12c and note 134 orientation with 140 and 161contact region).
Concerning claim 65 and the medical fluid is dialysate (see background para [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 63 and 79-84 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. (US 2010/0241062 A1) in view of Farrell et al. (US 2012/0271226 A1).
Morris discloses the claimed invention except for the piston head that radially inward moves.   Farrell teaches that it is known to use the piston head that radially inward moves as set forth in figure 4 for example and structure 188A or figure 21c near 268A to provide a secure attachment to the membrane to greater control the volume of the chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Morris with the piston head that radially inward moves as taught by Farrell, since such a modification would provide the method with the piston head that radially inward moves for providing a secure attachment to the membrane to greater control the volume of the chamber.
Concerning claims 79-81 it is examiners position that the membrane of the prior art is resilient and would return automatically by internal force as is shown in the operation in the figures 12.  Further it is examiners position that if not inherent in the prior art than an obvious modification of range would be to have the force between 20N and 250N to assure adequate return against the force administered after the piston to overcome the initial flexing.in a repeatable and predictable fashion.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Concerning claim 82 and the greater peripheral thickness see figure 12C that has a greater thickness on the edge when taken at cross section and viewing as it extends outward to the edge.
Concerning claim 83 and the 0.05 inches and 0.20 inches it is examiners position that if not inherent in the size thickness of the prior art then it would have been an obvious modification of the size In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 84 and the vacuum causes drawing of fluid into the chamber it is examiners position that the prior art chamber functions this way as in figure 12c in order to draw fluid into the chamber.
Concerning at any given time throughout an outward stroke of the piston head, an area of a portion of the piston head in contact with the membrane is substantially equal to an area of the fluid pump chamber in a plane in which the membrane lies (see figure 12c and note 134 orientation with 140 and 161contact region).
Concerning the medical fluid is dialysate (see background para [0004]).
Allowable Subject Matter
Claims 76-78, and 85-90 are allowable.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art Morris piston head 134A does not self expand as it is adhered to the membrane.  Examiner is reading the claim to require the membrane to self expand.  Examiner as stated in the rejection above is of the position that the membrane of Morris is of a material that self expands regardless if there is adhesive to the piston head as it is or a material that would retain its original configurations.  As explained in the rejection above examiner is of the position that the broadest reading of term membrane “self-expands” would be satisfied by the prior art membrane structure as it is fully capable of this rebounding and self expansion.  
The elements disclosed in Morris and the prior art of record are fully capable of satisfying all structural, functional, spatial, and operational limitations in the amended method claims, as currently written, and the rejection is made.  It is recommended applicant amend these claims to greater define and distinguish over the characteristics of the prior art Morris and Farrell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783